Hutcheson, Justice.
On December 12, 1934, this court rendered an opinion affirming the judgment of the Court of Appeals, as follows: “After careful consideration of the decision and judgment of the Court of Appeals, in the light of the record and assignments of error, this court is of the opinion that the case was correctly decided by that court.” Thereafter the plaintiff in error made a motion for rehearing; and on February 18, 1935,.an order was entered vacating the judgment of affirmance and calling for additional briefs. The case is therefore now before the court for decision de novo. After considering the additional briefs we are of the opinion that the above-quoted decision is correct.

Judgment affirmed.


All the Justices concur, except Atkinson and Gilbert, JJ., who dissent.